DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 8, 10, 12-18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0335327 A1 to Ferguson et al. (hereinafter “Ferguson”) in view of US 2014/0277448 A1 to Guerra et al. (hereinafter “Guerra”) (Guerra previously of record).
Regarding claim 1, Ferguson (see abstract; Figs. 1-6; and [0016]-[0021]) discloses a suture construct (10) comprising: a middle region (15)comprising a flat suture tape (see [0016]) having a first end, a second end, and a longitudinal axis that extends through respective centers of the first and second ends (see Fig. 1, coaxial with suture 12); two tail regions (each respective piece of suture 12 extending out of suture tape 14, see Fig. 1) that are fixedly attached to and that extend along the longitudinal axis away from the first and second ends of the middle region, respectively (see Fig. 1), wherein the tail regions are structured differently from the middle region (see Fig. 1 and [0016]).

Ferguson further discloses (claim 12) wherein the middle region is tapered in a direction towards the tail regions (see Fig. 1); (claim 13) wherein the tail regions comprise round sutures (see Fig. 1 and [0016]); (claim 14) wherein at least one of the middle region, the two tail regions, or the plurality of appendage loops is visually coded (see [0017]-[0018]); (claim 15) wherein at least part of the flat suture tape is braided (see Fig. 1 and [0016]); (claim 16) wherein the flat suture tape has a rectangular configuration (see Fig. 1); (claim 17) wherein at least part of the flat suture tape has a rectangular cross-section (see Fig. 1); and (claim 18) wherein the suture construct is configured to be applied for knotless fixation of tissue (Ferguson's construct is fully capable of being applied for knotless fixation of tissue, if one desired to do so - note that the limitations of claim 18 are merely functional limitations and do not affect the structure of the claimed invention - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) -see also MPEP 2114(II), which states that the manner of operating a device does not differentiate apparatus claims from the prior art).

With respect to claim 1, Ferguson fails to specifically disclose a plurality of appendage loops attached to and extending away from the middle region, wherein each of the plurality of appendage loops is attached along a midline of the flat suture tape that corresponds to a position of the longitudinal axis.  Ferguson fails to further specifically disclose (claim 8) at least one flexible strand configured to pass through the at least one appendage loop; and (claim 10) wherein the at least one flexible strand comprises a plurality of flexible strands.
Guerra discloses (see abstract; Fig. 28; and [0022]-[0067]) a suture construct (20e, Fig. 28) comprising a middle region (20) comprising a flat suture tape (see [0060], [0021], [0031]-[0033]) and a plurality of appendage loops (22) attached to and extending away from the middle region (see Fig. 28 and [0060]), and a plurality of flexible strands configured to pass through the appendage loops (see [0060]) in the same field of endeavor for the purpose of providing a plurality of external eyelets used for suturing (see [0060]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson's suture construct with the external eyelets (aka, "appendage loops") of Guerra in order to provide a plurality of external eyelets used for suturing.  Note that Guerra discloses as per [0060] that "External eyelets 22 may be provided in any number and may have any shape (similar and/or different). As shown in FIG. 28, external eyelets 22 are provided along at least two lengths of the FiberTape 20, and/or around the perimeter of the FiberTape 20".  Therefore, it would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of being obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see KSR International Co. v. Teleflex Inc., 550 U.S. 398,82 USPQ2d 1385,1395-97(2007)), to obtain the predictable result of arranging the external eyelets on the exterior of the suture tape in a layout and orientation which is best suited for the particular characteristics needed, since there are only a finite number of ways to attach the eyelets to the suture tape.  Amongst those finite ways would predictably be where each of the eyelets are attached along a midline of the suture tape that corresponds to a position of the longitudinal axis.  


Regarding claim 19, Ferguson discloses (see abstract; Figs. 1-6; and [0016]-[0021]) a suture construct (10) comprising: a middle region (15) comprising a flat suture tape (see [0016]); two tail regions (each respective piece of suture 12 extending out of suture tape 14, see Fig. 1) fixedly attached to and extending away from opposite ends of the middle region (see Fig. 1), wherein the tail regions are structured differently from the middle region (see Fig. 1 and [0016]).  
With respect to claim 19, Ferguson fails to specifically disclose at least one appendage loop attached to and extending away from the middle region; and at least one perforation that defines a shuttling loop formed through the middle region, wherein the shuttling loop is configured to remain unobstructed when the suture construct is implanted.
Guerra discloses (see abstract; Figs. 28-29; and [0022]-[0067]) a suture construct (20e, Fig. 28 in one embodiment, or 20f, Fig. 29 in another embodiment) comprising a middle region (20) comprising a flat suture tape (see [0060]-[0061], [0021], [0031]-[0033]) and in the first embodiment discloses a plurality of appendage loops (22) attached to and extending away from the middle region (see Fig. 28 and [0060]) and in the second embodiment discloses at least one perforation (22’) that defines a shuttling loop formed through the middle region, wherein the shutting loops remains unobstructed when the suture construct is implanted (see Fig. 29 and [0061]) in the same field of endeavor for the purpose of providing a plurality of external or internal eyelets used for suturing (see [0060]-[0061]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grafton's suture construct with the eyelets of Guerra in order to provide eyelets used for suturing, and further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of combining prior art elements according to known methods to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)) to provide the construct with both the external eyelets (aka, "appendage loops") and the internal eyelets (aka, the perforations defining “shuttling loops”) of Guerra in order to provide a plurality of external and internal eyelets used for suturing, thereby giving the surgeon the choice of using any desired combination of the internal or external eyelets as necessary since each type of eyelet would function in exactly the same way regardless of whether it is present in combination with the other type of eyelet.  Moreover, the perforation that defines the shuttling loop could be inserted in the midpoint region 20 of Ferguson's construct, as shown in Fig. 5, which does not include the suture 12 at the midpoint and thus the shuttling loop would be unobstructed when the suture construct is implanted as suture 12 would not traverse across the shuttling loop or perforation.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Guerra, as applied to claim 1 above, and further in view of US 2007/0135843 A1 to Burkhart et al. (hereinafter "Burkhart") (previously of record).
The combination of Ferguson and Guerra discloses the invention substantially as claimed as discussed above, however, with respect to claim 11, the combination fails to specifically wherein at least one of the tail regions comprises a plurality of sequential loops formed thereon.  Burkhart discloses (see abstract; Figs. 1-6; and [0041]-[0055]), in the same field of endeavor, a suture construct (see [0041]) comprising an anchor (30) and a tail region (suture chain 22), at least one of the tail regions comprises a plurality of sequential loops formed thereon (loops 4, 14, 18, 20 as shown in Fig. 4) for the purpose of offering surgeons practical means for creating suture constructs of adjustable size without having to tie a knot in situ (see [0047]), where two suture chains provides load sharing and increases the construct footprint (see [0061]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination’s construct with the sequential loops taught by Burkhart, in order to offer surgeons practical means for creating suture constructs of adjustable size without having to tie a knot in situ, where two suture chains provides load sharing and increases the construct footprint.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Guerra, as applied to claim 8 above, and further in view of US 2017/0181739 A1 to Breslich et al. (hereinafter “Breslich”) (previously of record).
The combination of Ferguson and Guerra discloses the invention substantially as claimed as discussed above, however, with respect to claim 9, the combination fails to specifically wherein the at least one flexible strand comprises a suture tape.  Breslich discloses, in the same field of endeavor, the use of suture tape instead of round suture for the purpose of being advantageous for rotator cuff repairs because it can promote increased tissue-to-bone contact area and can more evenly distribute pressure compared to a typical, round suture (see [0005]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination’s construct with the suture tape taught by Breslich, in order to be advantageous for rotator cuff repairs because it can promote increased tissue-to-bone contact area and can more evenly distribute pressure compared to a typical, round suture.

Claim(s) 3-5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Guerra, as applied to claims 2 and 1 above, and further in view of US 2012/0290004 A1 to Lombardo et al. (hereinafter “Lombardo”) (previously of record).
The combination of Ferguson and Guerra discloses the invention substantially as claimed as discussed above, however, with respect to claims 3-4 and 6, the combination fails to specifically disclose a plurality of perforations that defines a shuttling loop formed through the middle region.
Lombardo discloses (see abstract; Figs. 1-2; and [0040]-[0050]), in the same field of endeavor, a suture construct (1, Figs. 1-2) comprising: a middle region (20) comprising a flat suture tape (see [0046]); and a plurality of perforations (passing locations 25+, see Fig. 2 and [0047]) that defines a shuttling loop through the middle region (accommodating filament 30, see Fig. 2 and [0047]) for the purpose of providing attachment points for the filament, which helps to position, align, and support the suture tape such that if the filament were to be removed from the suture tape after deployment of the construct, the suture tape would be allowed to collapse and shrink, allowing for easy removal, as well as allowing the suture tape to change shape to secure itself in a hole in bone, which makes an ideal combination for the reattachment of soft tissue to bone (see [0041]-[0042]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination's suture construct with the perforations and filament of Lombardo in order to provide attachment points for the filament, which helps to position, align, and support the suture tape such that if the filament were to be removed from the suture tape after deployment of the construct, the suture tape would be allowed to collapse and shrink, allowing for easy removal, as well as allowing the suture tape to change shape to secure itself in a hole in bone, which makes an ideal combination for the reattachment of soft tissue to bone.  With respect to claim 5, the resultant combination would result in the plurality of appendage loops being arranged symmetrically with the plurality of perforations on the middle region (the external eyelets of Guerra would be mirror images across the axis of symmetry formed by the perforations taught by Lombardo).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Guerra and Lombardo, as applied to claim 6 above, and further in view of US 5,366,480 to Corriveau et al. (hereinafter “Corriveau”) (previously of record).
The combination of Ferguson, Guerra, and Lombardo discloses the invention substantially as claimed as discussed above, however, with respect to claim 7, the combination fails to specifically disclose wherein the at least one perforation is reinforced.
Corriveau discloses (see Figs. 1-2 and Col. 4, lines 18-41 and Col. 4, line 62 - Col. 5, line 10), in the same field of endeavor, a suture construct (pledget 1 and suture 30, Figs. 1-2) comprising a flat region (Figs. 1-2), wherein at least one perforation (2/3) that is capable of defining a shuttling loop (accommodating suture 30, Fig. 2) through the middle region is reinforced (via protuberances 10/11) for the purpose of acting as a reinforcement element which increase the margin of error in preventing the suture from cutting or tearing through the central portion of the construct formed between the openings (see Col. 4, lines 27-31), thus reducing the risk of tearing or other fracture of the construct by the suture is substantially reduced or eliminated (see Col. 4, lines 38-41).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ferguson, Guerra, and Lombardo by reinforcing the perforation, as taught by Corriveau, in order to act as a reinforcement element which increase the margin of error in preventing the suture from cutting or tearing through the central portion of the construct formed between the openings, thus reducing the risk of tearing or other fracture of the construct by the suture is substantially reduced or eliminated.

Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 3-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant alleges that Guerra’s eyelets are not specifically disclosed as being disposed along a midline of the suture tape corresponding to the longitudinal axis.  However, as discussed above, it would have been Obvious to Try under KSR to determine the optimal placement/layout/orientation of the eyelets relative to the suture tape, with a finite number of options available which could be tested to determine which orientation would give the best suture performance.  Placing the suture loops along the midline corresponding to the longitudinal axis would easily be a foreseeable option available to one of ordinary skill, given the disclosure of Guerra.  Accordingly, the argument is not persuasive in light of the KSR obvious to try rationale set forth above.
With respect to claim 19, the arguments are moot as Grafton is no longer relied upon to teach the construct as the primary reference.  Rather, Ferguson is taught, wherein a mechanism is provided by Ferguson to remove the suture “backbone” and therefore allow a portion of the construct to have an eyelet extending therethrough which would not interfere with the “backbone” suture.  Accordingly, Applicant’s arguments are not persuasive.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAUN L DAVID/Primary Examiner, Art Unit 3771